 In the Matter of TIDE WATER ASSOCIATED OIL COMPANYandUNITEDPETROLEUM WORKERS (UNAFFILIATED)Case No. 2-C-6701.-Decided October 14, 1947M11r.Bertram Diamond,for the Board.Cravath, Swaine cfi Moore,byMessrs. John H. MorseandRichardF. Keresey,of New York, N. Y.; andMr. Matthews F. McCue,of NewYork, N. Y., for the respondent.Brenner, Butler d McVeigh, by Mr. Edward J. Murphy, Jr.,of NewYork, N. Y.; andMr. George Herrell,of Long Island, N. Y., for theUnion.DECISIONANDORDEROn March 28, 1947, Trial Examiner Isadore Greenberg issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had unlawfully refused to bargain with the Union as thecollective bargaining representative of a unit of its supervisory em-ployees previously found appropriate by the Board," and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the respondent filed exceptions to the IntermediateReport, a supporting brief, and a request for oral argument. Inview of our disposition of the case, the Board deems oral argumentunnecessary and hereby revokes its previous action granting therespondent's request.Since the issuance of the Intermediate Report herein, the NationalLabor Relations Act has been amended so as to exclude "any indi-vidual employed as a supervisor" from the definition of "employee"contained in the Act.2 Supervisory employees are therefore now out-side the coverage of the Act.We are therefore of the opinion, withoutconsidering the merits of the case, that it would not effectuate thepolicies of the Act, as amended, to require the respondent to take any'Matter of Tide WaterAssociatedOil Company,69 N L R B.419The Union w, ,nthe election and was certifiedby theBoard on August 29, 1946.RSection 2 (3) and(11) of the Act, as amended.7.5N L R B, No 755 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedial actionin this case, which involves nothing excepta refusalto bargain.3Accordingly, we shall dismissthe complaint.ORDERIT IS HEREBY ORDERED that the complaint against the respondent,TideWaterAssociated Oil Company,New York, New York, be, andit hereby is, dismissed.INTERMEDIATE REPORTMr Bertram Diamond,for the Board.Cravath, Swaine& Moore,by Messrs. John H. MorseandRichard E. Heresey,of New York, N. Y.; andMr. Matthew F. McCue,of New York, N. Y., for therespondent.Brenner, Butler & McVeigh, by Mr. Edward J. Murphy, Jr.,of New York, N. Y.;andMr. George Hen ell,of Long Island, N. Y., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on October 11, 1946, by United Petroleum Workers(Unaffiliated), herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Second Region (NewYork, New York), issued its complaint dated December 16, 1946, against TideWater Associated Oil Company, of New York, New York, herein called the re-spondent, alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, hereincalled the Act.Copies of the complaint together with copies of the charge andnotices of hearing thereon were duly served upon the respondent and the UnionWith respect to the unfair labor practices, the complaint alleged in substancethat: (1) All yard foremen and dispatchers employed by the respondent at itsLong Island City, Westbury-Roslyn, and Yonkers plants, excluding all otheremployees ; and all chief clerks employed by the respondent at its Long IslandCity,Westbury-Roslyn, and Yonkers plants, excluding all other employees, consti-tute, respectively, units appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act; (2) since October 2, 1946, andat all times thereafter, the respondent has refused to bargain collectively withthe Union as the exclusive representative of the respondent's employees in thesaid units designated by the Board as appropriate for the purposes of collectivebargaining, although a majority of the employees in each of the aforesaid units,by secret elections conducted on August 7, 1946, under the supervision of theRegional Director for the Second Region of the Board,selected said Union astheir exclusive collective bargaining representative, and the Union on or aboutSeptember 6, 1946, and September 20, 1946, requested the respondent to bargaincollectively in respect to rates of pay, wages, hours of employment, and otherconditions of employment, with it as the exclusive representative of all theemployees of the respondent in the units described above.In its answer, duly filed herein, the respondent in substance admitted thatthe Board had designated the units described in the complaint as being appro-3Matter ofWestinghouse Electric Corporation,75 N L R. B 1;L. A. Young SpringWareCorporation V. N. L. R. B.,163 F. (2d) 905(C. A.-D. C.). TIDE WATER ASSOCIATED OIL COMPANY57priate for purposes of collective bargaining; that pursuant to elections amongthe employees in said units, the Union had been chosen by the employees, and cer-tified by the Board, as the exclusive collective bargaining representative of theemployees in said units; and that the respondent, although requested to do so bythe Union, has refused to bargain collectively with it as the representative of theaforesaid employees.The answer denies, however, that the respondent has com-mitted any unfair labor practices, and alleges that the employees comprising theunits described in the complaint are supervisory employees, hence not "employees"as that term is used in the Act; that the aforesaid employees consequently "can-not constitute units appropriate for the purposes of collective bargaining" ; andthat the respondent is not required to bargain collectively with the Union as therepresentative of the aforesaid employees because such Union also representsrank-and-file employees of the respondent, and is controlled by the rank-and-fileemployeesPursuant to notice, a hearing was held in New York, New York, on January9, 1947, before the undersigned, the 't'rial Examiner duly designated by the ChiefTrial Examiner. The Board, the respondent, and the Union were represented bycounsel and participated in the hearingFull opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence pertinent to theissues, was afforded all parties.At the opening of the hearing, counsel for therespondent moved to dismiss the complaint on the general ground that the Boarddoes not have jurisdiction over the subject matter thereof, basing such generalcontention of lack of jurisdiction on the same specific contentions which havebeen above sunnnai ized from the respondent's answerThis motion was denied.At the close of the hearing, upon renewal of the same motion by counsel for therespondent, the undersigned reserved ruling thereonThe motion is hereby de-niedAlthough afforded opportunity to do so, none of the parties presented oralargument to the undersigned. not filed with the undersigned, briefs or proposedfindings of fact or conclusions of law.On the basis of the foregoing, and on the entire record, after having heard andobserved all the proceedings and considered all the evidence, the undersignedmakes the following.FINDINGS OF FACT1.THE BUSINESS OF THE P.ESPONDENrThe respondent, Tide Water Associated Oil Company, a Delawate corporationwith one of its principal offices at New York City, is engaged in producing, trans-porting, refining, and marketing petroleum and petroleum products throughoutthe United States and foreign countries It utilizes a fleet of ocean-going tankersto transport crude petroleum and manufactured products to and from its re-fineries and m li ine terminals, and from its suppliers to its customers locatedin various States of the United States.The respondent also has producing op-erations, bulk plants, and service stations located throughout the United States.The respondent's plants involved in these proceedings are the bulk plants andoffices located in Long Island City, Westbury-Roslyn, and Yonkers, all in NewYork, where the respondent stores and distributes petroleum products and ac-cessories.During the calendar year ending November 30, 1946, approximately98 percent of the petroleum products stored in and distributed from these threebulk plants was shipped from the respondent's refinery in Bayonne, New Jersey.During the same period, more than 99 9 percent of the respondent's sales from thesebulk plants, amounting respectively to in excess of $2,700,000, $800,000, and$800,000,was confined within the State of New York, and petroleum products 58DECISIONS OF NATIONALLABOR RELATIONS BOARDvalued at approximately $2 000, were shipped from these three plants to pointsoutside the State of New York.The respondent does not deny, and the undersigned finds, that it is engaged incommerce within the meaning of the Act.H. THEORGANIZATION INVOLVEDUnited Petroleum Workers (Unaffiliated) is a labor organization admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate units ; representation by the Union of a majority thereinOn July 11, 1946, after the usual proceedings, the Board issued a Decision andDirection of Elections,' in which it found that: (a) All yard foremen and dis-patchers at the respondent's Long Island City, Westbury-Roslyn, and Yonkersplants, excluding all other employees, and (b) all chief clerks at the respondent'sLong Island City, Westbury-Roslyn, and Yonkers plants, excluding all other em-bargaining within the meaning of Section 9 (b) of the Act.On August 7, 1946, pursuant to said Direction of Elections, elections by secretballotwere conducted under the supervision of the Regional Director of theBoard for the Second Region, among the employees in the above-described bar-gaining units.The Tallies of Ballots showed that of the approximately nine eli-gible voters in the first of the said units, nine cast valid votes, of which sevenwere for the Union, and two against, and that of the approximately three eli-gible voters in the second of the said units, three cast valid votes, all of whichwere for the Union. No objections were filed by any of the parties within thetime provided therefor, and, on August 29, 1946, the Board certified the Unionas the exclusive representative for the purposes of collective bargaining, of theemployees in the two units hereinabove described.The respondent contests the appropriateness of the units found by the Board.In substance, the respondent's position herein is, as it was in the representationproceeding leading to the Board's Direction of Elections and Certification ofRepresentatives, that :1.The employees comprising both of the two units herein involved are super-visory personnel, and hence are not "employees" as that term is used in the Act ;2.That the said employees therefore cannot constitute units appropriate forpurposes of collective bargaining;3.That because the Board in finding that the aforesaid units were appropriatefor said purposes, "failed to consider the public welfare and interest as amaterial factor in selecting" the units, its Direction of Elections and Certificationof Representatives are void;4.That the Union represents, and is controlled by, the respondent's rank-and-file employees ; and5.That, consequently, the respondent is not by law required to bargain collec-tively with the Union as a representative of the employees herein involvedIdentical contentions were urged by the respondent and fully considered bythe Board in the representation proceeding, and there ruled upon adversely to1Matter of Tide Water Associated Oil Company,Case Nos 2-R-5736 and 2-R-5737, 69N L R B 4191 TIDE WATER ASSOCIATED OIL COMPANY59the respondent? In the instant complaint proceeding, the respondent adducedno further evidence, and in substance relied upon the same arguments. Theundersigned therefore feels that the Board's determination as to the appropriateunits in the representation proceeding is fully dispositive of the contentions withrespect thereto advanced by the respondent.The undersigned is not persuadedby anything in the record herein that he should not adhere to the findings of theBoard in the representation case.The undersigned therefore finds that the following groups of employees con-stitute units appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:1.All yard foremen and dispatchers at the respondent's Long Island City,Westbury-Roslyn, and Yonkers plants, excluding all other employees.2All chief clerks at the respondent's Long Island City, Westbury-Roslyn, andYonkers plants, excluding all other employees.The undersigned further finds that on and at all times after August 7, 1946,the Union was the duly designated bargaining representative of a majority ofthe employees in the aforesaid bargaining units, and that, pursuant to the provi-sions of Section 9 (a) of the Act, the Union was on August 7, 1946, and at alltimes thereafter has been and is now the exclusive representative of all employeesin the aforesaid units for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions of employment.2.The refusal to bargainIt is undisputed that on September 6, 1946; and again on September 20, 1946,the Union requested the respondent to bargain collectively with it as the exclusiverepresentative of all the employees in the above-described appropriateunits andthat on October 2, 1946, as well as at all times thereafter, the respondent refusedto do so.The undersigned finds that the respondent on October 2, 1946, and at alltimes thereafter, has refused to bargain collectively with the Union as the exclu-sive representative of its employees in appropriate units and has thereby inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated bythe facts found, and because of the absence of any evidence that danger of other2 Since the Board's decision in the representation proceeding, its position that super-visory employees are "employees" within the meaning of the Act, and may properly befound to constitute units appropriate for the purposes of collective bargaining, has beensustained by the Supreme Court.Packard Motor Car Co v. N. L. R. B.,decided 330 U. S.485. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices is to be anticipated from the respondent's conduct inthe past, the undersigned will not recommend that the respondent cease anddesist from the commission of any other unfair labor practices.Nevertheless,in order to effectuate the policies of the Act, the undersigned will recommendthat the respondent cease and desist from the unfair labor practices foundand from any other acts in any manner interfering with the efforts of the Unionto negotiate for or represent the employees as exclusive bargaining agent in theunits herein found appropriate.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.United Petroleum Workers (Unaffiliated), is a labor organization withinthe meaning of Section 2 (5) of the Act.2.The following groups of employees constitute units appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of theAct :(a)All yard foremen and dispatchers at the respondent's Long Island City,Westbury-Roslyn, and Yonkers plants, excluding all other employees ;(b)All chief clerks at the respondent's Long Island City, Westbury-Roslyn,and Yonkers plants, excluding all other employees.3United Petroleum Workers (Unaffiliated), was on August 7, 1946, and atall times thereafter has been, the exclusive representative of all employees inthe aforesaid units for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act4By refusing on October 2, 1946, and at all times thereafter, to bargaincollectively with United Petroleum Workers (Unaffiliated), as the exclusive rep-resentative of all its employees in the aforesaid units, the respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.5By said acts, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Tide Water Associated Oil Company, of New York, New York, and its officers,agents, successors, and assigns shall:1.Cease and desist from(a)Refusing to bargain with United Petroleum Workers (Unaffiliated),as the exclusive representative of all yard foremen and dispatchers employed atits Long Island City, Westbury-Roslyn, and Yonkers plants, excluding all otheremployees ; and of all chief clerks employed at its Long Island City, Westbury-Roslyn, and Yonkers plants, excluding all other employees; TIDE WATER ASSOCIATED OIL COMPANY61(b)Engaging in any other acts in any manner interfering with the effortsof United States Petroleum Woikers (Unaffiliated), to negotiate for or representthe employees in the aforesaid units as exclusive bargaining agent.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Petroleum Workers (Un-affiliated), as the exclusive,bargaining representative of all employees in thebargaining units described herein, with respect to wages, rates of pay, hours ofemployment, or other conditions of eimplol went, and if an understanding isreached embody such understanding in a signed agreement;(b)Post at its Long Island City, Westbury-Roslyn, and Yonkers plants, copiesof the notice attached to the Intermediate Repoit herein, iuaiked `.Appendix A."Copies of said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt. thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)File with the Regional Director for the Second Region, on or before ten(10) days from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of the Intermediate Report the respondent notifies said Regional Directorinwriting that it has complied with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.3S ofsaid Rules and Regulations, file with the Board, Iloehambeau Building, Wash-ington 25, D. C, an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof, and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 65. As further provided in said Sec-tion 20339, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.ISADORE GREENRERG,Trial Examiner.DatedMarch 28, 1947. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not engage in any acts in any manner interfering with the effortsof United Petroleum Workers (Unaffiliated) to negotiate for or representthe employees in the bargaining units described below.We will bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitsdescribed below with respect to wages, rates of pay, hours of employmentor other conditions of employment, and if an understanding is reached, em-body such understandingin a signed agreement.The bargaining unitsare:1.All yard foremen and dispatchers at our Long Island City, Westbury-Roslyn, and Yonkers plants, excluding all other employees.2.All chief clerks at our Long Island City, Westbury-Roslyn, and Yonk-ers plants, excluding all other employees.TIDE WATER ASSOCIATED OIL COMPANY,By -------------------------------------(Representative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.A